IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                 October 31, 2007
                                 No. 06-50712
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

LOUIS ALFONSO KREZDORN

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 2:04-CR-290


Before HIGGINBOTHAM, STEWART and OWEN, Circuit Judges.
PER CURIAM:*
      Louis Alfonzo Krezdorn (Krezdorn) appeals his conviction, following a jury
trial, of various offenses arising out of payments he made to obtain illegal access
to the Eagle Pass port of entry computer database. Krezdorn contends that the
district court erred in denying his motion to suppress his March 12, 2003 sworn
confession because law enforcement failed to inform him of his rights under
Miranda v. Arizona, 384 U.S. 436, 479 (1966). He alternatively argues that his
confession was not voluntary.

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                    No. 06-50712

      “We have long pitched the standard of review for a motion to suppress
based on live testimony at a suppression hearing at a high level.” United States
v. Randall, 887 F.2d 1262, 1265 (5th Cir. 1989). “In reviewing the denial of the
defendant’s motion to suppress, we review the district court’s factual findings,
including its credibility choices, for clear error, and its legal conclusions de novo.”
United States v. Solis, 299 F.3d 420, 435 (5th Cir. 2002). “A factual finding is not
clearly erroneous as long as it is plausible in light of the record as a whole.”
United States v. Jacquinot, 258 F.3d 423, 427 (5th Cir. 2001). Suppression
hearing evidence must be “viewed in the light most favorable to the prevailing
party.” Id.
      A person subject to interrogation by government agents need be
Mirandized “only where there has been such a restriction on a person’s freedom
as to render him in custody.” Oregon v. Mathiason, 429 U.S. 492, 495 (1977).
A person not formally arrested is deemed to be in custody “when a reasonable
person in the suspect’s position would have understood the situation to
constitute a restraint on freedom of movement of the degree which the law
associates with formal arrest.” United States v. Courtney, 463 F.3d 333, 337 (5th
Cir. 2006) (internal quotation marks and citation omitted).
      “A confession is voluntary if, under the totality of the circumstances, the
statement is the product of the accused’s free and rational choice.” United States
v. Bell, 367 F.3d 452, 461 (5th Cir. 2004)(citation omitted). The Government
bears the burden of proving by a preponderance of the evidence that a
challenged confession was voluntary. Id.
      Although signed at the United States Customs Office, Krezdorn’s affidavit
states that his confession was given voluntarily and that he understood that he
was not in custody. At the hearing, agents testified that they told Krezdorn that
he was free to leave at any time. The agents also testified that that they were
neither armed nor in uniform when they met with Krezdorn, that they neither
threatened him nor promised him leniency, that they neither frisked nor

                                          2
                                  No. 06-50712

handcuffed him, that he did not ask to speak to a lawyer or stop the interview
at any point, and that he contributed to and reviewed the affidavit prior to
signing. Although Krezdorn contradicted most of the agent’s assertions, the
district court did not find him credible, and he makes no showing that the court’s
credibility determination was clearly erroneous. Under these circumstances, the
district court did not err in denying the motion to suppress. See Courtney, 463
F.3d at 337 (5th Cir. 2006); Bell, 367 F.3d at 461.
      AFFIRMED.




                                        3